                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA                      )     CR: 419-91
                                              )
v.                                            )
                                              )
                                              )
STAFON DAVIS                                  )

                                      ORDER

      This matter is before the Court on the Motion for Leave of Absence by Jennifer

G. Solari, counsel for Plaintiff, on November 29, 2019 and December 23, 2019 through

December 27, 2019. After careful consideration, said Motion is GRANTED, however,

the attorney must make arrangements for other counsel in the event the case is

scheduled for hearing or trial during such leave.

      SO ORDERED, this WK day of November 2019.




                                        _________________________________________
                                         __________________________
                                                                 _ ___
                                        CHRISTOPHER
                                        CHRI
                                           R ST
                                             S OP
                                                O HEH R L. RAY
                                        UNITED STATES 0$*,675$7(-8'*(
                                        SOUTHERN DISTRICT OF GEORGIA
